Cox, J. (concurring).
In order to ascertain the meaning and the intended effect of the letter of February 11,1930, it must be considered in its proper perspective. Undoubtedly the letter was intended to serve some purpose or else it would not have been written. What it was to accomplish and what the testator and the Bank understood it to mean clearly appears when the letter is read in the light of the surrounding circumstances.
The letter was written shortly after the testator had executed a will in which the Bank was designated as an executor and trustee conditioned upon its agreement to accept less than the statutory rate of commissions. Apparently the testator entertained some doubt as to the Bank’s acceptance of the condition because he provided that the Bank’s designation was to be effective only if it agreed to the lower rate of commissions specified in the will and that if it failed to accept the terms of its designation the Surrogate was to appoint a bank that would agree to accept them. .
These provisions of the will suggest that the uppermost thought in the mind of the testator when he visited the offices of the Bank was whether the Bank would be willing to accept the *113terms attached to its designation. That this was the topic of his conversation with Mr. Wilson is revealed by the opening sentence of the letter which, after referring to the conversation, states that the Bank would be glad to act as executor and trustee under the will that the testator just executed. The letter then goes on to confirm the rates of compensation the Bank was to receive for its services in both capacities.
The only significant difference between the letter and the will is that the letter contains the word “ services ” and the will does not. The will merely refers to fiduciary commissions which do not encompass payment for services rendered in the management of real estate. Consequently the basic issue is whether the word “ services ” as used in the letter was intended to mean all services, i.e., those which fall within as well as without the body of services for which the normal fiduciary commissions are allowed. The meaning to be given the word “ services ” naturally depends on what the parties had in mind and what they understood it to mean in the context and under the conditions that the word was used.
There is no evidence that the management of real estate was either considered or discussed by the testator or Mr. Wilson before the letter was written. Concededly, Mr. Wilson did not read the will and he was unaware of the provision directing liquidation of the real estate holding corporation. There is no proof that the Bank or Mr. Wilson had knowledge of the testator’s real estate interests or that as a fiduciary the Bank would be required to operate real property. Nor was there anything to indicate to Mr. Wilson that the Bank’s fiduciary duties might entail the rendition of anything more than the ordinary services which are compensated by normal commissions. It therefore follows that he intended “ services ” to mean the usual type of services and was not to include the extraordinary service of real estate management for which additional compensation is allowed.
That the testator so understood the term seems clear. As we have seen the testator visited the Bank immediately after executing his will, not knowing whether the Bank would agree to the limitation he had placed upon the commission it was to receive. In these circumstances it would be unreasonable to assume that he had called upon the Bank for the purpose of having it agree to less than what he himself had just decided the Bank should receive.
Presumably the testator was aware of the fact that the Bank might undertake the management of the real property and thus become entitled to additional compensation, yet he made no *114provision in the will to preclude a claim for such compensation. Had he intended to bargain with the Bank with respect to it, it is reasonable to assume that he would have reversed his procedure and obtained a commitment from the Bank before executing his will.
Furthermore, there is nothing to suggest that the testator considered the letter an effective waiver by the Bank of any claim for a real estate management allowance. Nor is there anything to indicate that he intended to have the Bank waive such compensation. The testator was deeply concerned about commissions as is evident by the conditions he . imposed in designating the three individuals who were to serve as cofiduciaries of the Bank. If the testator regarded the letter of February 11, 1930 as constituting a waiver he undoubtedly would have preserved the original of the letter which was mailed to him because he was fully aware of the value of such a waiver. He was then paying an annual salary of $4,800 to the person in charge of the operation of his real estate. On the other hand, if the Bank had retained the original as the respondents contend, then he surely would have made a note of it. The fact that neither the original letter nor any notation of it was found among the testator’s records is significant. It clearly indicates that he considered the letter of no material importance and that he understood it to mean nothing more than what it was intended to be, namely, a written expression of the Bank’s willingness to accept the conditions of its designation as set forth in the will.
Accordingly, I concur with the reversal of the decree insofar as appealed from by the Bank (except as to the special guardian’s allowance) and the dismissal of the petition. The decree insofar as appealed from by the petitioner should be affirmed. Both dispositions to be without costs.
Peck, P. J., Frank and Valente, JJ., concur with Babin, J.; Cox, J., concurs in opinion.
Decree insofar as appealed from by the Bank, unanimously reversed on the law and the facts and the petition dismissed, without costs. Insofar as the decree is appealed from by the petitioner Buby Schinasi, it is unanimously affirmed, without costs. Settle order on notice.